 UNION DE TRONQUISTAS591Union de Tronquistas de Puerto Rico, Local 901affiliada a la InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmericaandAssociated Federal HotelsInterna-tional,Inc.d/b/aHotelLaConcha.Case24-CB-750October 7, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSAfter transfer of the case to the Board, Respondent moved to excludefrom the record General Counsel's letter to the Trial Examiner requestingthat administrative notice be taken of previous cases involving RespondentThe motion asserts that the General Counsel's letter was not served prior tothe issuance of the Trial Examiner's Decision and, accordingly, argues thatitwas prejudiced by the Trial Examiner's taking administrative notice asrequestedWe find no merit in this motion Matters of administrativenotice need not be established in the record, and no prejudice has resultedfrom the delay in service of the General Counsel's letter, since the mattercontained therein was fully discussed in the Trial Examiner's Decision andtherefore could have been and, in fact, was challenged in Respondent'sexceptionsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn June15, 1971, TrialExaminer Herzel H. E.Plaine issued his Decision in the above-entitledproceeding,finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action,as set forth in theattached Trial Examiner'sDecision.Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The General Counselfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in the case,and hereby adopts thefindings,' conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent,Union de Tronquistas de PuertoRico, Local 901, Affiliada a la International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and repre-sentatives, shall take the action set forth in the TrialExaminer's recommended Order.iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandard Dry Wa/I Products,Inc, 91 NLRB 544, enfd 188F 2d 362 (C A 3) We have carefully examined the record and find nobasis for reversing his findingsThe Respondent's allegations of bias and prejudice on the part of theTrial Examiner are not supported by the record and are hereby rejectedHERZEL H. E. PLAINE, Trial Examiner: The Respondent(Union) is accused of violating Section 8(b)(1)(A) of theNational Labor Relations Act (the Act) by engaging inviolence against employees and others on the hotel propertyof the Charging Party (Hotel La Concha or hotel), inflictingphysical injuries and property damage in order to compelnonstriking employees to support a strike of the hotelemployeesNovember 30 to December 2, 1970. Thecomplaint was issued December 29, 1970, on a charge bythe hotel filed December 1, 1970.The evidence left no question that the violence occurredon the night of November 30 and early morning December1,1970, that nonstriking employees were injured andsupervisory employees threatened with injury, that hotelproperty was damaged, that hotel guests were hurt or put infear of injury, and that striking hotel employees armed withsticks, clubs, and metal pipes took part in invading the hoteland causing the injuries and damage.The controverted issue was whether the Union, throughits agents, participated in the violence and was responsiblefor it.The case was tried March 15-18, 1971, in Hato Rey,Puerto Rico. Counsel for the hotel has filed a memorandumdealing with the facts, law, and remedy, and counsel for theGeneral Counsel has filed a memorandum dealing onlywith remedy.Upon the entire record of the case, including myobservation of the witnesses, and after due consideration ofthe memoranda of counsel, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent Union is, as the parties concede, a labororganization within the meaning of the Act. The ChargingParty is a Puerto Rican corporation that operates Hotel LaConcha in Santurce, Puerto Rico. During the calendar yearending December 31, 1969, the hotel provided services tothe public valued in excess of $500,000. In the same period,the hotel purchased goods, that originated from placesoutside Puerto Rico, valued in excess of $100,000. Less than25 percent of the hotel's guests reside at the hotel for amonth or more.Hotel La Concha is, as the parties admit, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.193 NLRB No. 90 592DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA Representation and the ContractCP-11).The scheduleeffectiveMonday November 30,1970,provided that employee Rios would retain herSundays and Mondays off and that employee Diaz wouldwork those days and have off instead Fridays andSaturdays (exh. CP-12). Both affected employees, Matoswho had been reassigned and Diaz who had beenrescheduled,were unhappy with the changes and com-plained to their union delegates or stewards. Chief of theday shift delegates, Felix Sanchez, protested to thehousekeeper, particularly the change of the third uniformattendant, employee Matos, to linen girl. Sanchez arguedthat even if two girls worked 11 hours a day, with the 2 daysoff for each girl a supervisor would also have to work andfillin the hours not covered by the two girls. Sanchezregarded such performance of unit work by a supervisor asillegal under the contract.The situation became acute Monday morning November30 when, according to the hotel personnel manager, UgoBenitez Robles(Benitez), uniform attendant Diaz failed toshow up for work reporting in sick, and uniform attendantRios would not come in for overtime work in place of Diaz.General Delegate Sanchez came to see Personnel ManagerBenitez, about 8:30 a.m., to complain, said Sanchez, that asupervisor was doing a uniform attendant's work Sanchezdid more than complain, testifiedBenitez.AccordingtoPersonnelManager Benitez,GeneralDelegate Sanchez said that he had already pulled the maidsoff the job andunless Benitezrestored employee Matos toher job as room attendant, he would pull the rest of theemployees out of the hotel. Sanchez told Benitez that hehad 10 minutes in which to act. Based upon demeanor andupon circumstances that discredit Sanchez (cumulativelydiscussed hereinafter), I credit the testimony of Benitez.General Delegate Sanchez had already alerted UnionBusinessAgent Mike Cruz of the problem in the previousweek, as Cruz testified, but had not told Cruz that thehousekeeper felt that the matter would be settled, as Cruzhad further testified. On the contrary, as Sanchez testified,the housekeeper told Sanchez that the reduction in roomattendant jobs from three to two had been ordered by thehotel's general manager, Mr. Vernon Daniel. Sanchez andthe Union were well aware that the decision was not goingto be reversed on any lower supervisory level.Reverting to the ultimatum on the morning of November30,PersonnelManager Benitez and General DelegateSanchez talked briefly, during which time Benitez receivedconfirmation that the maids were out of the hotel. Sanchezthen said time was up, and he was going to pull out the restof the employees. He said he was acting under instructionsfrom Union Business Agent Cruz and Benitez suggestedthat they call Cruz.Cruz was called andtold Benitezthat the employees inthe housekeeping department were disturbed about abuseand discrimination against them, and that Benitez had 10minutes more to put the girl, Matos, back into her originalclassification; if not, the rest of the employees would bepulled out of the hotel Cruz also talked to Sanchez. As aresult Sanchez told Benitez he was sorry but he had to pullthe employees out, as a show of strength.Personnel Manager Benitez called in Rogeho Oruna, thehotel's resident manager and comptroller, who, accordingThe hotel has about 400 employees. They are representedin collective bargaining by the Union. Included in theUnion's representation is a group of about 36 croupiers,who work in the hotel's gambling casino but who comprisea unit separate from the other employees.The current collective-bargaining contract (exh. CP-3)has a three-step grievance procedure under which thestewards and chief stewards (called delegates and generaldelegates in the complaint and testimony), and officers andagents ofthe Union designated by the Union, represent theUnion on behalf of the employees Starting with step two(discussion between chief steward or general delegate andhotel personnel manager) the grievance must be reduced towriting. Grievances concerning pay, discharge, or discipli-nary suspension, not adjusted satisfactorily,may besubmitted to arbitration by either the Union or the hotel.The contract further provides that the Union will not callor sanction a strike, slowdown, or work stoppage during theterm of the contract. If such a strike, slowdown, or workstoppage not called or sanctioned directly or indirectly bythe Union should occur, upon the hotel's request the Unionisobligated to (a) publicly disavow the action within 48hours of the request, (b) advise the hotel in writing that theaction was not called or sanctioned by the Union, and (c)postnoticeson the union bulletin boards advisingemployees it disapproves such action and instructing themto resume normal work operations immediately. Employeesparticipating in a strike, slowdown, or work stoppage maybe discharged without recourse to the grievance procedureor arbitration and regardless of whether the Union hasdisavowed the action of the employees.There was evidence, supplied in cross-examination ofMiguel (Mike) Cruz, chief among the Union's businessagents in representing Hotel La Concha employees, that heand the Union had not made a practice of following thegrievance procedures, as written in the contract, in solvinggrievances.Indeed, he conceded that only 4 or 5 monthsprior to the strike in this case, in the summer of 1970,croupiers and other employees had struck over a grievanceoriginating with croupiers, that he had participated in thenegotiations in which the hotel had insisted on arbitration,but that the matter had been resolved without going toarbitration.B.The Strike and its Sanction by the UnionOn or about Friday, November 27, 1970, a dispute arosein the housekeeping department of the hotel In aneconomy move, according to management witnesses, one ofthree uniform attendants, Marie (or Herminia) Matos, hadbeen made a linen girl, a job that paid less, reducing thenumber of uniform attendants to two The change alsoentailed a schedule change for the remaining two uniformattendants, Ramonita Rios and Antonia Diaz, particularlyadjusting their days off, since hitherto employees Rios andDiaz both had Sundays and Mondays off while employeeMatos had worked those days and had Fridays andSaturdays off (see schedule effective March 24, 1970, exh. UNION DE TRONQUISTAStoUnion General Delegate Sanchez, offered to moveemployee Matos back temporarily as a uniform attendantuntil the timeschedule of the other two attendants could beresolved. Sanchez refused. He would not accede to thereduction to two uniform attendants, he saidResident Manager Oruna called Union Business AgentCruz. Cruz told him, as Cruz testified on direct examina-tion,that the union membership was disgusted withaccumulated problems and if Oruna wanted to avoidtrouble he should put the lady (employee Matos) back inher former job and then they would talk about the case.Cruz admitted, on cross-examination, telling Oruna that ifemployee Matos was not transferred back to her former jobthe employees would strike Oruna asked, why not go toarbitration? Cruz replied (his testimony) it was not possibleunless she was first restored to her former job, becauseotherwise supervisors would be doing the job of a unionmember.General Delegate Sanchez said he left managers Orunaand Benitez talking on the telephone to Union BusinessAgent Cruz. He testified that the maids were alreadyoutside the hotel, and that everybody walked out, and hewalked out with themBy about 9:30 a.m all of the employees, other thansupervisors, had walked out including the union delegatesof the various departments and the general delegates (thestewards and chief stewards) Later in the day and eveningthey were joined by employees and delegates of the nightshift. Initially the employees and delegates gathered ingroups in front of the hotel and in the parking area, andthereafter formed a picket line and carried signs, variouslyinEnglish and Spanish, stating (among other things)"Teamsters Union Local 901 On Strike" and "Hotel LaConcha Violates The Contract " Some of the signs werephotographed being carried on the picket line by the localnewspaper El Mundo (exh. CP-6A and -6B) and publishedin theDecember 2 edition of the newspaper (exh CP-12).Prominent among the employees shown in the photographsistheunion steward or delegate of the engineeringdepartment, Israel Guzman The facts respecting the unionsigns andwho were carrying them, and the presence andparticipation of the hotel employees and union leadershipon or at the picket lines, including not only the uniondelegates such as Sanchez, Nazario Cordero (the nighttimegeneraldelegate),HectorMorales (his assistant), andGuzman, but also the union business agents Ciuz andEliseo de Jesus (both directly in charge of hotel relations)and Jose Cadiz, were clearly established by testimony ofPersonnelManager Benitez and AssistantManagerRaymond Tirado. Both managers were constantly observ-ing and intouch with the picketlines, evencarryingtelephonemessagesfrom relatives and others to partici-pants. Their testimony was supported by admissions of theiSanchez claimed he told some of the employees they might be fired bythe employer for engaging in an illegal strike, but Cruz made no such claimfor himself2De Jesus proved to be an evasive witness, even to the extent ofdenying, initially, his status, acknowledged by Cruz, as Cruz's unioncoworker in representing the Hotel La Concha employees in negotiationand administering the collective-bargaining contract initially de Jesusdenied having any direct relationship with the employees of Hotel LaConcha, saying he had only an indirect one through employees of a nearby593union representatives.For example, General DelegateSanchez admitted he was on theline severaltimes duringthe day. UnionBusinessAgent Cruz admitted he was onthe picket line whenever he was not in meetings withmanagement during the day and night. Sanchez contribut-ed to the identification of Delegate Guzman carrying one ofthe picket signs. Further Sanchez remembered seeing thesigns being prepared by the employees but, apparentlyattempting to help out the myth advanced at trial by hiscolleagues of the Union that this was a "wildcat" strikeunabeted by the union representatives, testified incrediblythat he didn't even read the signs let alone remember whatthey said. Cruz conceded that there were picket signsreading "Teamster's Strike." He said he ordered themthrown away but admitted they remained.Sanchez and UnionBusinessAgent Cruz also made claimat trial that they remonstrated with the employees forengagingin an illegalstrike but were ignored. The claimwas unsupported by any evidence other than the mereassertions, and was contradicted by the actions of Cruz andSanchez before and during the strike. Sanchez also testifiedthat he made no move to return to his job before the strikeended on December 2, that he was not impeded fromreturning by anyone in management, and that he saw noincident of an employee or employees being impeded byanyone of management from returning to work. NeitherCruz nor he, said Sanchez, told any of the strikingemployees that they might lose their union membership orbe otherwise disciplined by the Union for engaging in anillegal strike iUnionBusinessAgent Cruz had arrived at the hotel andpicket line sometime in the morning, after the walkout wascomplete. His coworker, UnionBusinessAgent de Jesus,2arrived about noon, and UnionBusinessAgent Cadiz (whoworked principally with bottling employees) arrived in theafternoon.Starting about noon of November 30 and ending aboutmidnight, the union and management representatives metin a series of sessions in the hotel, seeking a solution to endthe strike and the problem that engendered it. UnionBusiness Agent Cruz was accompanied variously by othersof the union business agents (de Jesus and Cadiz) anddelegates (Sanchez,NazarioCordero,Morales,etc.)Management representatives comprised variously GeneralManager Vernon Daniel, ResidentManagerOruna,PersonnelManagerBenitez,AssistantManager Tirado,and the hotel's lawyer Randall. As Union Business AgentCruz described the negotiations, the Union recognized theright of the hotel to make personnel changes for economicreasoi s, including temporary layoffs, but shortof elimina-tion of jobs; both sides, he said, agreed that the issue oughtto be arbitrated; but the Union insisted as a prior conditionthat employee Matos be put back into her former uniformrestaurant,and denied having signed the contract;under prodding ofcross-examinationhechangedhistestimonytoconcede that heparticipated in negotiation of the hotel contract and signeditalong withCruz, on behalf of the Union (exh CP-3), that he had been in many of theunion disputes with the hotel, and that he and Cruz were the Union'sbusiness agents working together in representing hotel and restaurantemployees under about16 contractsThere wereother attempted evasionsin his testimonysome of whichare noted hereinafter 594DECISIONS OFNATIONALLABOR RELATIONS BOARDattendant job pending arbitration, and the hotel wasequally insistent that she remain in her present linen girl jobpending the arbitrationAssistantManager Tirado contradicted Union BusinessAgent Cruz's claim that the Union expressed willingness, inthesemeetings on November 30, to go to arbitration.Moreover, he testified, without contradiction by Cruz or hiscolleagues who attended the meetings, that management,callingattention to the contract no-strike arbitrationprovisions, proposed that at least while the parties weredisputing the job reduction matter the Union bring theemployees back to work in the hotel. To this suggestion,saidTirado, the union representatives replied, no, thepeople will stay out and we will continue to discuss theproblem. And so, said Tirado, discussion continued, andthe employees remained out. At the end of the meetingsthat night, with no resolution of the strike or the underlyinggrievance, the parties agreed to meet further the next day,December 1.In the course of the November 30 discussions, LawyerRandall on behalf of the hotel prepared and caused to behand delivered in the afternoon of November 30 a letteraddressed to Luis Pagan, the secretary-treasurer andhighest ranking officer of the Union The letter (exh CP-1)asked the Union, in accordance with the contract terms(described in heading A above), to publicly disavow thestrike, to advise the hotel that the work stoppage and strikehad not been called or sanctioned by the Union, and to postnotices advising the employees that the Union disapprovedthe walkout and that the employees were to return to workimmediatelyThe letter noted the hotel's willingness tosubmit the grievance to arbitration, that the hotel was open,and that all employees should report to work immediately.Copies of the letter were also given to Union BusinessAgents Cruz and de Jesus and to General Delegate Sanchezand, as Resident Manager Oruna testified, the subject ofthe letter was discussed at one of the late afternoon orevening meetings In response, according to Oruna, Cruzsaid it was a union strike and unless the hotel put theuniform attendant back in her job the employees would beout until Christmas. Oruna gave an affidavit to this effect,attached to the hotel's motion filed the next day December1,in the United States District Court, for a temporaryrestraining order against the Union (exh. CP-8) under acomplaint to enjoin the Union from striking the hotel inviolation of its no strike agreement.The Union's Secretary-Treasurer Luis Pagan, who cameinto the continued management-union meetings commenc-ingDecember 1, acknowledged in his testimony that byearlymorningDecember 1 he had seen the hotel'sNovember 30 letter asking Union disavowal of the strike,and never replied to the letter He also acknowledged thathe was personally served with a copy of the hotel's motionfor a temporary restraining order and its attached affidaviteGeneral Delegate Sanchez thought the meeting started about 10 30p in or I I p in Assistant Delegate Morales thought it was half over whenhe got there at I I p in Union Business Agent Cruz worked his estimatedown from 12 a in (December l) to 11 30 p in (November 30) to I I p inUnion Business Agent de Jesus thought it started at I I p in , and UnionBusiness Agent Cadiz thought it started at 10 30 p in or 10 40 p inAs to when the meeting ended Personnel Manager Benitez thought itwas about midnight (12 a in December I), and Assistant Manager TiradobyResidentManagerOruna (the sole attachment).Nevertheless, though contending at trial that the strike hadbeen without union sanction or support, he admitted henever questioned Union Business Agent Cruz concerningOruna's sworn statement, according to which Cruz clearlycommitted the Union to continue support of the strike.Pagan offered the rather lame and incredible excuse that heonly read the motion and not the supporting affidavit.C.The ViolenceThe Credited FactsThe finalmeeting between management and unionrepresentatives on the night of November 30 started about11 p.m. or earlier and ended about midnight or earlier.3 Inthe course of this meeting the tone and language adoptedby the union representatives, particularly their chiefspokesman Cruz, became more menacing than conciliatory.Itappeared that earlier in the night about 20 of thecroupiers came to the hotel prepared to work. The croupiersman the gaming tables of the hotel's casino and aremembers of the same Union as the hotel's service andmaintenance employees, but comprise a separate unit forbargaining and have a separate contract, according tocroupierGonzalez Comacho. He said that the croupiersweremet by their union delegate Raymond RicardoRomero, who told them he had been instructed to tell thecroupiers not to cross the picket line and to stay out of thehotelOf the 20 croupiers, 14 decided nevertheless to go towork, and at 8:30 p.m. they went into the casino.In the 11 p.m. meeting thereafter, between the hotelmanagement and union representatives, according toUnion Business Agent Cruz, he told General ManagerVernon Daniel that Daniel had better end the dispute andavoid having trouble on account of the "strike breakers"(Cruz's words), that some drunks and longhaired individu-als were going to try to go into the casino after them. Danielasked, said Cruz, couldn't Cruz control this, and Cruzreplied it was impossible for him to control 500 employeesand 200 nonemployees; but, he suggested to Daniel, "whydon't you close the casino for tonight?" Daniel refused, saidCruz.Significantly, Cruz further testified on cross-examinationthat before he went into the l l o'clock meeting where hewarned Daniel to close the casino, he and the other unionbusiness agents and union delegates had been on the picketline; that when General Manager Daniel came out of thehotel to call him in for the meeting, he (Cruz) took all of theunion representatives who were there to the meeting; thathe left no one in charge even though he knew "outsiders"were there because, he said, he saw no need with 100 maleemployees among the picketers; and that he did not alertthought it was about 10 minutes to midnight The union witnesses put itaftermidnight closer to 12 30 a in (Cadiz) or 12 50 a in (Sanchez)December I, but there was an element of fabrication in at least one of theestimatesThus, Union Business Agent de Jesus testified on direct that themeeting ended at I a in December I, but admitted on cross-examinationthat his affidavit given to the Board a few days after the event correctlyreflected his volunteered recollection then that the meeting broke up at1150 p in , November 30 (exh GC-6) UNION DE TRONQUISTAS595the police (who were in the area) for trouble by "outsiders"or anyone else.AssistantManager Tirado confirmed Union BusinessAgent Cruz's admitted threat that if the hotel did not tellthe croupiers who had broken the picket line to leave thecasino, some of "the people" would come in and take themout.The meeting got no further than to agree to meet againthe next day The union representatives left in a group.Assistant Manager Tirado, who said that building securitywas one of his responsibilities, testified that he followedthem out of the meeting in the manager's office andthrough the hotel lobby to make sure they left the building,and observed them leave through the garage entrance to thelobby. He then walked out the main entrance to the lobbyand further observed the employees on the sidewalk picketline.He came back into the lobby and wound up in front ofthe Solimar (a cocktail lounge with a glass door) roughlybetween the front desk and the casino entrance (diagram,exh. GC-2), where he talked briefly with Manager Danieland Resident Manager OrunaPersonnelManager Benitez also followed the uniondelegation out of the meeting in the manager's office, butthen went to the hotel basement to check on the relief at thetimekeeper's office, returned to the manager's office to findit closed, proceeded to the lobby, and ended up at the frontdesk. At the moment, he could not see, and was not awareof, Tirado standing near the Solimar door.At or about that time, which was after midnight ofNovember 30 in the early morning of December 1, a groupof people came bursting into the hotel lobby armed withmetal pipes, sticks, and clubs, shouting "to the casino" andheading for the casino door There were in fact two groups,said PersonnelManager Benitez, one coming from thegarage entrance to the lobby, and the other group runningalongside the elevators, coming from the beach side, bothconverging toward the casino Among the participants,Benitez and Tirado identified Union Business Agents Cruz,de Jesus, and Cadiz, Union Delegates (and hotel employ-ees) Sanchez, Morales, and Nazario Cordero, and employeeManuel Torres Cordova (Torres) and Torres' brother. Thelatter carried a long piece of metal pipe, 4 or more feet longand about 2 inches in diameter, and Union DelegateMorales was among those armed with a smaller pipe.The casino security officer, Jose David Diaz Rodriguez(Diaz),who testified that he was standing at the hotelcashier'swindow in the lobby, raced to the casino doorwhen he saw the rush for the casino, in a vain attempt tostop the rush. Diaz got in front of the intruders and had atemporary hold on the long pipe (also called a pole by thewitnesses) until he was punched, kicked, and knocked downand out by the intruders. He later required hospitalattention.Meantime Assistant Manager Tirado, who had been infront of the Solimar, jumped into the fray, trying to helpDiaz wrest the long pipe from the several intruders whonow had hold of it, including Cruz, de Jesus, Cadiz, andTorres. Tirado was followed by Personnel Manager Benitezwho ran over from the front desk. Benitez grabbed onto thepipe to help Tirado and Diaz and yelled to Tirado to getaway and call in the police (who apparently weresomewhere outside the hotel). Diaz was knocked out andBenitez brushed aside as a number of the intruders ran intothe casino.Personnel Manager Benitez had stopped to help securityguard Diaz, and Assistant Manager Tirado had run to fetchthe police, so the thread of the narrative was picked up bywitnessesinsidethecasino.Threeofthecroupiers-Gonzalez Comacho, Gonzalez Spignolio, andCosmeOlivo-and the assistantmanager of thecasino-Ismael Nun-testified.The casino was full with patrons, and the gambling inprogress at the gaming tables, when the casino was throwninto an uproar of shouting, violence, and confusion, as agroup of the intruders from the lobby burst through thecasino door and the inner corridor and ran around thecircular arrangement of the gaming tables with pipes andsticks, striking at croupiers, hitting some, and some of thepatrons unable to dodge the blows, knocking over tablesand chairs and strewing chips all over the place. At thesame time rocks were thrown from outside through thecasinowindows showering glass and rocks inside. Ingeneral the employees and guests of the casino were put interror of the physical injury inflicted on some.Three of the croupiers were injured by the attackers,according to Gonzalez Comacho and others. CroupierSuarez was most seriously injured when struck on the backand spine.He had to be carried out and requiredhospitalization. Croupier Zayas was cut and bleeding froma head wound inflicted by one of the intruders, identified asemployee Pantojas, a dishwasher, who used a closedjackknife to reinforce the blow. Employee Pantojas alsosucceeded in knocking down croupier Gonzalez Spignoliowith a blow on the back; but in turn Pantojas was himselfstretched out on the casino floor by a retaliatory blow, wasrelieved of his jackknife, and later removed from the floorby the police and arrestedCroupier Gonzalez Comacho saw at least one of thewomen patrons of the casino hurt, when hit on the leg by ablow aimed at a croupier who evaded it. However Comachoand the others were convinced (and so testified) from thenature of the attack and the yelling and cursing directed atthe croupiers, that they and not the casino's patrons werethe object of attack.The violence was brought to an abrupt halt whenAssistant Casino Manager Nun ran to the cashier's desk ofthe casino for his pistol and fired two shots into the carpetof the casino. At that moment Assistant General DelegateHector Morales (sometimes called Moralito), was runningwith a lead pipe in his hand toward croupier GonzalezComacho, according to croupier Gonzalez Spignolio andNun; and Nun's two shots into the carpet in front ofMorales "froze" him in his tracks. At Nun's commandMorales dropped the pipe. Most of the patrons andemployees dove for the floor at the sound of the shots.As the moment of extreme tension caused by the shootinglifted, the intruders and patrons ran for exit and out thecasino door. Assistant General DelegateMorales wasamong them. Assistant Manager Tirado, who had foundsome police and was on his way back to the casino,identifiedMorales and one of the hotel's waiters, de JesusTapia, among the persons emerging from the casino. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Tirado testified also that he had seen Tapia and Moralesearlierin the night outside on the picket line )4The whole incident happened rapidly. Assistant CasinoManager Nun estimated that the episode inside the casinolasted about 90 seconds, and other witnesses estimated thatthe intrusion into the hotel and casino took about 5minutes.AssistantManager Tirado and Personnel ManagerBenitez cameinto the casino to find it a shambles.According to their testimony, guests were on the floor orunder tables, some hurt, some crying; several croupierswere hurt; one of the intruders, employee Pantojas, washurt and stretched out on the floor; tables, chairs, andstools were overturned and some broken; gambling chipshaving the value of money were strewn all over the place;and broken glass was everywhere. There was also somedamage in the lobby. That day and the next, the hotelexperienced almost 50 premature checkouts of its guests.The Discredited TestimonyIn finding the foregoing facts concerning the violence, Ihave largely discarded as incredible the testimony of thoseoftheunionleadersdirectlyinvolvedintheviolence-UnionBusinessAgents Cruz, de Jesus, andCadiz, and Union Delegates Sanchez and Morales.The burden of their story was that as they left the meetingof union and management held in the hotel manager'soffice on the night of November 30-December 1, andproceeded to the hotel lobby, they were confronted by amob, coming in the lobby, that headed for the casino.Union Business Agent Cruz estimated there were 200people in the mob, more nonemployees or "outsiders" thanemployees, he said.When confronted with his affidavitgivenshortly after the event (exh. GC-3) it appeared that hehad earlier described it as a mob of about 50 employees and1alleged nonemployee from whom, Cruz claimed, he tookaway a piece of pipe. Cruz then changed his testimony attrial to 50 people, but insisted that only the nonemployeecarried a pipe or stick.His colleague UnionBusinessAgent de Jesus testified ondirect that he saw no sticks or pipes. When confronted withhis affidavit (exh. GC-6), it appeared that his description,shortly after the event, was a crowd of 40 employees withpipesand sticks.Whereupon de Jesus changed histestimony to say, yes, he saw the employees carrying sticksand pipes but not until he got outside the hotel and lookedback into the lobby UnionBusinessAgent Cadiz andUnion Delegate Sanchez estimated the group comprised 40to 60 people and Union Delegate Morales thought thenumber was 60 to 70. Cadiz and Sanchez saw many withsticks and clubs, they said. Sanchez, a longtime employee ofPersonnelManagerBenitez testified that following the briefineffectual struggle by security guard Diaz, Tirado, and himself in front ofthe casino door to block entrance of Union Business Agent Cruz andothers of the union leadership, Cruz and the others went into the casinoBenitez assistedthe injured Diaz, he said, and coming back to the casinoentrance saw Union BusinessAgent Cadizemerge and go into the Solimar,and commence to overturn some tables Benitez followed him A memberof management inside the Solimar, named Cordero, restrained Cadiz andattempted to detain him, but Benitez intervened to prevent more damageand let Cadiz go Hearing shots in the casino, Benitez said he ran back tothe casino entrance to see Cruz, Nazario Cordero and others of the unionthe hotel, initially asserted the group was mainly nonem-ployees, then admitted he didn't know that to be true. Healso admitted that there were 15 he knew were hotelemployees but would not or could not name any of them.Morales, also a longtime employee, said he saw employeesin the group carrying clubs and pipes but said he couldn'tname any.Continuing with the account, it was the contention ofCruz, de Jesus, and Cadiz, that the invading group was aconglomerationofstrangers,agitators,anti-Americanrevolutionaries, hippies, and drunks (including perhapssome striking employees who had started drinking), thathad been agitating trouble for the hotel, outside on or nearthe picket line, and were now inside the lobby to maketrouble. Cruz said he called on the employees among themto get out of the lobby, and called on his colleagues to helpget them out, and then personally charged at the stranger atthe casino door who was carrying a big pipe and who wasabout to hit Personnel Manager Benitez and security guardDiaz with it. He wrested the pipe from the stranger andcarried it outside the hotel, said Cruz, taking with him some15 or 20 employees. On cross-examination Cruz embel-lished the story by saying Benitez helped him take the pipeaway from the stranger and Benitez then gave the pipe toCruz, who took it outside the hotel.The whole account by Cruz became ridiculous when itappeared that in his affidavit (exh. GC-3) given shortlyafter the events of November 30-December 1, Cruz soughttomake clear that Bemtez wasnotpresent dunng the attackon secunty guard Diaz at the casino door but was in themanager's office with Managers Daniel and Oruna.Additionally, Cruz couldn't make up his mind whether hefaced or had his back tothe casinodoor and whether hesucceeded or not in keeping out attackers when the attackoccurred and he attempted the claimed rescue. He testifiedboth ways, suggesting at one point that he faced the doorand knew that he succeeded in keeping some people out ofthe casino but that others got past him and broke in. Hethen reversedhimselfsaying he had his back to the doorand didn't know whether he kept anyone from going inbecause he didn't see anyone going in. Of course, he said,he heard later thatsome personsdid break in.Personnel Manager Bemtez had identified the carrier ofthe big pipe in the attack on the casino as Tones Cordova'sbrother, but Cruz claimeditwas a stranger,a hippie typewith a beard. Cadiz said the stranger was a tall colored manwith no long hair, and Sanchez and Morales said he was atall dark man with a beard. Cadiz added that Cruz took asecond pipe from this individual, but was embarrassed tofind that he had not mentioned the claimed fact in hisaffidavit given shortly after the event (exh. GC-4).Cruz and his four colleagues testified that each of themleadershipcomingout, followed byscreaminghotel patronsThe croupierwitnesses, who had been inside the casino,while they knewsome but not all of the union leadership, identified only Assistant GeneralDelegateMorales among those taking part in the violence inside thecasinoHowever, this circumstance did not derogate from the accuracy ofBenitez 's testimony,since the entrance to the casino inside its outer door isa corridor that is not visible to those inside the gaming area of the casino,and the total credible testimony indicated that there were more personsinvolved in invading the lobby and charging the casino door thanengagedin the destructive action inside the casino UNION DE TRONQUISTASsucceeded separately in getting 15 or 20 employees to turnaround andleave the hotel lobby. If true, that would haveleft none ofthe 40 to 60 persons who it was claimed cameinto the lobby to invade the casino, other than the hippietype stranger or however he was described Most signifi-cantly, each of the five union witnesses, while denying thathe had set foot inside the casino door, and claiming that hewas herding employees to the outdoors from the hotellobby, could not account for seeing each other or what eachother was doing while the casino was under attack.From these and other inconsistencies and failings incredibility,noted elsewhere, I am persuaded that theaccount of the happenings at and near the casino by UnionBusinessAgentCruz and his colleagues, and theirdisclaimer of participation in and responsibility for theviolence aimed at the nonstriking employees of the casino,is a fabrication.D.Union Ratification of the MisconductThe Union's Secretary-Treasurer Luis Pagan, who as itschiefofficial claimed superior authority to do or undowhatevertheUnion'sbusiness agentsand delegates haddone,made no appearance or intervention in the strike,notwithstanding the hotel's earlier request to him in writing(exh. CP-1), until the afternoon of the second day of thestrike(December1) when the union-management meetingsresumed.He claimed hewas interested in obtaining anearliermeetingthat day but he made no attempt topersonallycommunicatethis interest to the hotel manage-ment,leavingit,he said, to Union Business Agent de Jesus.The meeting on December 1 was in the late afternoon,and Paganpicked up where his subordinate Cruz had leftoff the previous day, insisting there had to be an overallsolutionof the grievance before the employees would comeback to work.At trial, Union Secretary-Treasurer Pagan admitted thestrikewas contrary to the Union's contract with the hotel.He contendeditwas a "wildcat" strike, not authorized bythe Union because UnionBusinessAgent Cruz, who was inchargeof relationships with the hotel and its employees,told him so. However,Paganadmitted he never questionedCruz as to whether the strike was contrary to his orders orwishes, thathe never asked Cruz if he did anything to getthe employees back to work, and that he (Pagan) neveransweredthe hotel's letter of November 30 which askedhim ashead of the Union to publicly disavow the strike.Additionally,Paganadmitted that when he took charge ofthe matteron December I he made no attempt to warn theemployees of possible disciplinary action for engaging in anunauthorizedstrike, nor was any disciplinary action taken.His reasonfor failing to do any of these things, saidPagan,was that the hotel wanted the strike, and did notwant theemployees to work. He got this advice, Paganadmitted,also from the union business agent, not from thehotel management.And, Pagan further admitted, he neverquestioned his business agentCruz about Cruz's statementto managementthat the Union would keep the employeeson strike untilthe hotel put the linen girl back into herformer uniformattendant job. Pagan was already aware,before the meeting,that the hotel had petitioned the U.S.DistrictCourt for an injunction against the strike, and was597put on notice at the meeting that Cruz's statement formedpart of the basis for a temporary restraining order issuedthat day directing the Union to immediately end the stnke.Pagan was handed the documents, motion, and order (exh.CP-8 and CP-2a), in the meeting.The hotel's actions, in meeting round-the-clock to get theemployees back on the job and seeking legal aid toaccomplish this end when negotiation appeared futile, werehardly the actions of an employer who wanted a strike.Pagan's response, in the meeting, to the temporaryrestraining order, was yes, the employees will go back butthere will be sabotage. And indeed there was. The courtorder to end the strike was turned over by Pagan toBusinessAgent Cruz, to hold a meeting of the employeesand tell them of the order. The employees ended the strikeand reported for work the next morning, December 2.Immediately, the hotel was plagued by a rash of fires andother acts of sabotage within the hotel. Significantly, byPagan's own testimony, not until the hotel called on Paganto intervene, and he acceded by holding a meeting with theunion delegates and a membership meeting, and sent in hisbusiness agents Cruz and de Jesus, did the sabotage take asharp drop, though it did not entirely disappear, saidPagan.The late afternoon meeting of December 1 also dealt withtheadditionalproblems created by the violence anddamage inflicted in the early morning by the Union andemployees on persons and property in the hotel (seesettlement proposal by hotel, exh. CP-7). In this connectionthe hotel announced the discharge of seven employees,including Union Delegates Sanchez and Morales, for theirparticipation in the violence.As part of an overallsettlement, the hotel indicatedwillingnessto reduce thedischarges to a 3 week suspension without pay.At a further meeting on the following day, UnionSecretary-Treasurer Pagan came in with the seven employ-ees and declared that they were not guilty of participatingin the violence and refused to accede to any suspension letalone discharge. At trial, Pagan admitted that he took thisposition without making any investigation of the chargesand that he had not yet made any such investigation.In view of Pagan's assertion on December 2, the hotelreinstated the seven employees pending decision "byappropriate administrative or judicial authorities" (exh.CP-9, applicable to all seven).However, following the filing of the complaint in thiscase, the hotel formally discharged Union DelegatesSanchez andMorales on January 4, 1971. Promptlythereafter theUnion hired both men as assistants toBusinessAgent Cruz, and on January 7, 1971, UnionSecretary-Treasurer Pagan notified the hotel that bothSanchez and Morales had been assigned by the Union toassistCruz in matters relating to employees of Hotel LaConcha.EThe Section 8(b)(1)(A) FindingsUnder the answer of the Union,as amended at trial, aswell asby the proof,Union BusinessAgents Cruz,de Jesus,and Cadiz, and UnionDelegates Sanchez, Morales, andNazario Corderoare agents of theUnionand were itsagents onNovember 30-December 1, 1970. Specifically 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey have been agents of the Union in representing theemployees of Hotel La Concha relative to the collective-bargaining agreement with the hotel.The complaint charged, and the General Counselestablished, that after commencing and maintaining astrikeof the hotel employees against the hotel onNovember 30, 1970, these six agents with the aid of othersconducted a physical assault in the early morning ofDecember 1 upon the nonstriking casino employees of thehotel in the hotel casino, injuring some of these employeesand threatening injury to others, including supervisoryemployees, and damaging the hotel's casino and otherproperty. From the nature of the assault, as well as thepreceding threat by Union Business Agent Cruz (that thenonstrikers would be taken out by forceunlessthe hotelclosed the casino), it was clear that the object of the Unionwas to compel all employees to engage in the strike.By way of showing complete union responsibility for theillegalacts, it was further established that immediatelyfollowing these events the chief union official, Pagan,though admitting that the strike was illegal under thecollective-bargaining agreement, refused to disavow it ordiscipline participating employees, but instead ratified andadopted the unlawful conduct of his subordinates bycontinuing the strike until halted by court order Further,Pagan condoned the physical assault by union officials andhotel employees who participated, by declaring them notguilty without any investigation, and rewarding two of theemployees discharged by the hotel, because of the assault,with jobs with the Union in administering the collective-bargaining agreementwith the hotel. Pagan furtherevidenced his contempt for peaceful collective bargainingand legal process, and his condonation of violence forachieving the ends intended to be achieved by peacefulmeans, by threatening sabotage in the hotel if the hotel usedthe court injunction to halt the strike and get the employeesback to work By his own admission such sabotage didoccur and did not abate until he intervened with theemployees thereafter at the request of the hotel.The violence and resulting coercion by the Union and itsagents inpreventing nonstriking employees from working,and correlatively deterring striking employees from aban-doning the strike and returning to work, was a clearviolation of Section 8(b)(1)(A) of the Act.ILWU (SunsetLine and Twine Co),79 NLRB 1487 (1948);New PowerWire and Electric Corp v N.LR.B,340 F.2d 71, 72-73(C.A. 2, 1965);Teamsters, Local 327 (Hartman LuggageCo.),173 NLRB 1403 (1968), enfd.N L.R.B. v. Teamsters,Local 327,419 F 2d 1282 (C.A. 6, 1970).CONCLUSIONS OF LAWBy engaging in acts of violence against nonstriking5Limiting the order geographically to Puerto Rico would appear toconform to the suggestion of the Sixth Circuit in the citedTeamsters, Local327 (Hartman Luggage)case, as well as fully meet the need in this caseNote, however, that the Board did not feel constrained to tie a geographiclimit to the orders in two subsequent cases against the respondent in thatcase, seeTeamsters, Local 327 (Whale, Inc),178 NLRB No 65, (1969),Teamsters, Local 327 (Coca-Cola BottlingWorks of Nashville),184NLRBNo 10, (1970)1am following the alleged limitation as to persons,adopted in those two cases to meet the Sixth Circuit criticismnamely, an order against the Union, its officers, agents, and "repre-employees on the employer's property, injuring some of theemployees and threatening injury to others includingsupervisory employees, and damaging the property of theemployer, the Union has engaged in coercive activitydesigned to prevent nonstriking employees from workingand to deter striking employees from returning to work.Such conduct is an unfair labor practice in violation ofSection 8(b)(1)(A) of the Act, and affects commerce withinthe meaning of Section 2(6) and (7)THE REMEDYThe General Counsel has asked that I takejudicial noticeof previous similar violations of Section 8(b)(1)(A) of theAct by the Union, and provide a broad order prohibitingthe Union from engaging in such conduct not only againstemployees of the Charging Party but also againstemployees of "any other employer on the island of PuertoRico " Also, the Charging Party has suggested, because ofthe seriousness of the violation, that in addition to the usualposting of notices I make provision for the Union to mail toeach employee of the hotel a copy of the notice. Bothrecommendations have meritIn addition to the present case, the Union has been foundto have violated Section 8(b)(1)(A) in three previous casesdecided in 1969 and 1970. Each involved a differentemployer, in other locations in Puerto Rico, and eachinvolved violence or the threat of violence by the Union.Two of the cases involved violence and threat of violence inconnection with strikes, and the third involved the threat ofviolence growing out of a representation election. The casesare:1.Union de Tronquistas, Local 901 (Envelopes, Inc.),Case 24-CB-662, TXD 225-69, April 24, 1969; adopted byBoard order June 3, 1969.2.Union de Tronqutstas, Local 901 (Barceloneta ShoeCorp),Case 24-CB-702, TXD 32-70, January 21, 1970;adopted by Board order February 18, 1970.3Union de Tronquistas, Local 901 (Bourne Puerto Rico,Inc.),Case 24-CB-713, TXD 40-70, January 27, 1970;adopted by Board order February 25, 1970.In view of the egregious nature of the violation in thiscaseand the foregoing record of recent similar violations bythe Union, of which I take judicial notice, I find that theUnion has a proclivity to engage in violence and threats ofviolence, justifying a broad prohibition against suchconduct (or other infringement of Section 7 nghts) affectingemployees of the employer in this case and employees ofother employers in Puerto Rico.N L.R B. v. Teamsters,Local 327 (Hartman Luggage Co), supra,419 F.2d 1282,12845Upon the foregoing findings of fact, conclusions of law,sentatives,"rather than the usual "successors and assigns", althoughIcannot helpbut believe,as suggestedin theCoca-ColaBottlingcase,that the Sixth Circuit overlookedthe limitedmeaning of "successorsand assigns"and its implicitpresence in limited formanyway inenforcementorders, as described by the Supreme Court inRegal KnitwearCo v N L R B,324 U S 9 (1945),making the change of little or nosignificance I am also following the Board practice,used in the citedTeamsterscases and commented upon in theCoca-Cola Bottlingcase, ofnot attemptingto prescribea time limit on the effectiveness of the broadorder UNION DE TRONQUISTAS599and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended: 6ORDERThe Union, its officers, agents, and representatives, shall:1.Cease and desist from(a)Restraining or coercing employees of Hotel LaConcha, or the employees of any other employer in PuertoRico, from engaging in their employment, particularly byuse of force or violence or threat of force or violence uponany employees, or by causing or threatening injury tosupervisors or damage to property of employers.(b)Inany other manner restraining or coercingemployees of Hotel La Concha, or the employees of anyother employer in Puerto Rico, in the exercise of their rightsunder Section 7 of the Act.2Take the following affirmative action which isnecessary to effectuate the policies of the Act'(a)Post in its business office, meeting hall, and otherconspicuous places where notices to members of the Unionare customarily posted, copies in English and Spanish ofthe attached notice marked "Appendix "7 Immediatelyupon receipt of copies of said notice, on forms to beprovided by the Regional Director of Region 24 (Hato Rey,Puerto Rico), the Union shall cause the copies to be signedby one of its authorized representatives and posted in theplaces designated in this subparagraph, the posted copies tobemaintained for a period of 60 consecutive daysthereafter. Reasonable steps shall be taken by the Union toinsure that said notices are not altered, defaced, or coveredby any other material.(b)Deliver to the Regional Director of Region 24sufficient signed copies of said notice, in English andSpanish, for posting by Hotel La Concha at all locationswhere notices to employees of the hotel are customarilyposted, if the hotel is willing to post them(c)Mail copies of said signed notice, in English andSpanish, to each employee of Hotel La Concha.(d) Notify the Regional Director of Region 24, in writing,within 20 days from the date of receipt of this decision,what steps the Union has taken to comply therewith.8s In the eventno exceptions are filed as provided by Section 10246 oftheRules and Regulations of theNational LaborRelations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposesrIn the event that the Board'sorder is enforced bya judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "8 In the event that the recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notifythe Regional Director of Region 24,in writing,within twenty daysfrom the date of this Order, what steps the Union has taken to complytherewith , 'APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act:WE WILL NOT prevent or attempt to preventemployees of Hotel La Concha, or employees of anyother employer in Puerto Rico, from working, either byuse of force or violence or threat of force or violenceupon any employee, or by causing or threatening injurytoany supervisor or damage to property of theemployer.WE WILL NOT in any other manner restrain or coerceemployees of Hotel La Concha, or employees of anyother employer in Puerto Rico, in the exercise of rightsguaranteed employees by Section 7 of the NationalLabor Relations Act.UNION DE TRONQUISTAS DEPUERTO Rico, LOCAL 901,AFFILIADA A LAINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this Notice or compliance withitsprovisions,may be directed to the Board's Office,Seventh Floor, Pan Am Building, 255 Ponce de LeonAvenue, Box UU, Hato Rey, Puerto Rico 00919, Telephone809-622-0586.